FILED
                            NOT FOR PUBLICATION                             OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30365

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00211-BLW

  v.
                                                 MEMORANDUM *
SIDNEY DAVIS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Sidney Davis appeals from the district court’s judgment and challenges the

30-month sentence imposed following his guilty-plea conviction for aiding and

abetting a Lacey Act violation, in violation of 16 U.S.C. §§ 3372(a)(2)(A) and

3373(d)(1)(B); and 18 U.S.C. § 2; and for making a false declaration in a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy proceeding, in violation of 18 U.S.C. § 152(3). We dismiss.

      Davis contends that the district court procedurally erred at sentencing and

imposed a substantively unreasonable sentence. The government argues that the

appeal is barred by a valid appeal waiver. We review de novo whether a defendant

has waived his right to appeal. See United States v. Watson, 582 F.3d 974, 981

(9th Cir. 2009).

      Under the terms of Davis’s plea agreement, Davis waived the right to appeal

his sentence unless certain conditions were met. None of those conditions were

met here. Nonetheless, Davis argues that the waiver is unenforceable because his

counsel was ineffective. We decline to review Davis’s ineffective assistance of

counsel claims on direct appeal because this is not one of the “unusual cases where

(1) the record on appeal is sufficiently developed to permit determination of the

issue, or (2) the legal representation is so inadequate that it obviously denies a

defendant his Sixth Amendment right to counsel.” See United States v. Rahman,

642 F.3d 1257, 1259-60 (9th Cir. 2011). We therefore do not preclude the

possibility that Davis might raise an ineffective assistance of counsel claim in

collateral proceedings, see id. at 1260, as contemplated in his plea agreement.

      Davis’s motion to file a supplement to his reply brief is DENIED.

      DISMISSED.


                                           2                                     11-30365